DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August  20, 2021 has been entered.

Previous claim rejection made under 35 U.S.C. 112 (b) regarding the use of trademarks is withdrawn in view of cancelation of claims 13 and 15. 
Previous claim rejection made under 35 U.S.C. 103 over Graef et al. (US 9913826 B2) in view of Dalziel et al. (US 2018/0125789 A1) is withdrawn in view of applicant’s remarks. 
Obviousness-type double patenting rejection made over the claims of copending Application No. 16/361587 (reference application) in view of Graef and Dalziel is withdrawn in view of applicant’s remarks. 




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The compound AG-10 and AG-10 HCL as defined in the present claims are known to be useful in treating a transthyretin (TRR) amyloid disease, and suitable pharmaceutical preparation forms include compressed and film coated tablets.  See Graef et al. (US 9913826 B2), Compositions for Oral Administration; Solid Compositions for Oral Administration.  High-grade microcrystalline cellulose such as Ceolus UF-711 is well known to increase drug loading, improve flow and compaction properties in tablet formulation.  See Dalziel (US 2018/0125789 a1).  Although it would have been obvious to combine the teachings to make an oral dosage form with high loading of AG-10 or a salt thereof, the present claims are allowable in view of the declaration filed 37 C.F.R. 1.132 on August 20, 2021.  The declaration shows that 50% and 66.67 % (400mg) drug load tablets showed consistent dissolution property after 6 months storage at 40ºC and 75 % RH, while dissolution rate of 33 % drug load (200 mg) AG!) HCL tablets declined over time of under the same condition.  See Declaration, pp. 7-8.  Such stability property of high drug loading tablets formulated with the microcrystalline cellulose as defined in the present claims is viewed unexpected and surprising.  
Claims 1-10, 16-29, 31and 32 are allowed.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617